Citation Nr: 1533068	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-28 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a lumbar spine disability.

2.  Entitlement to a higher disability rating for a left and right knee disabilities, currently assigned a single 10 percent rating encompassing both knee impairments.

3.  Entitlement to service connection for the residuals of a right foot injury, claimed as secondary to the service-connected lumbar spine disability.

4.  Entitlement to service connection for a skin disorder affecting the feet, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a throat disorder, also referred to as a thyroid disorder, to include as due to exposure to contaminated water at Camp Lejeune.



REPRESENTATION

Veteran represented by:	Devin A. Winklosky, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran is a Pennsylvania resident, jurisdiction has been retained by the Pittsburg, Pennsylvania RO.

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During this hearing, the Veteran presented testimony on the issues of service connection for ulcerative colitis; a rectal disorder, to include as due to ulcerative colitis; hemangioma of the liver; and a dental disorder, to include periodontal disease and missing teeth.  These issues have not been developed by the RO and therefore must be referred for appropriate action.  The Veteran also presented testimony on the issue of service connection for depression, which was adjudicated by the rating decision on appeal but not addressed by the Veteran in his notice of disagreement or adjudicated by the RO in a statement of the case; therefore, the Board may not elect jurisdiction over the claim.  Accordingly, the issues of service connection for ulcerative colitis; a rectal disorder, to include as due to ulcerative colitis; hemangioma of the liver; and a dental disorder, to include periodontal disease and missing teeth; and a claim to reopen service connection for a psychiatric disorder, referred to as depression, have been raised by the record and are REFERRED to the RO for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims seeking higher ratings for his service-connected lumbar spine disability and bilateral knee disabilities, the Veteran was last afforded a VA examination to assess the severity of these disabilities in 2010, and during his 2015 Board hearing, the Veteran testified that his disabilities had increased in severity since the time of the examinations.  Accordingly, new examinations are required.  

With regard to the Veteran's service connection claim for the residuals of  a right foot injury that he asserts he sustained as a result of his service-connected lumbar spine disability, during his Board hearing, the Veteran testified that he injured his right foot and ankle when he lost his balance and fell as a result of his service-connected lumbar spine disability.  However, he further testified that when he fell, he accidentally hit someone and as a result, was kicked by a group of "youths,"  thereby raising some question as to the cause of his right ankle injury.  The Veteran's medical history as reflected in his VA treatment of record states that he fractured his right ankle and underwent a related surgical repair in early December 2008; however, his contemporaneous treatment records for this injury, which would presumably reflect how he fractured his ankle, are not associated with the claims file and must be obtained.  

Moreover, while a July 2010 VA examiner opined that the Veteran's fall that resulted in his right ankle fracture was not caused by his service-connected lumbar spine disability, the examiner provided no rationale for this opinion.  Accordingly, a new medical opinion, predicated on a review of the complete record and supported by a sufficient rationale, must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the Veteran's service connections claim for a skin disorder affecting his feet, the Veteran asserts that he developed this disability as a result of exposure to contaminated water at Camp Lejeune.  The Veteran's service treatment records reflect that he was treated for tinea pedis, a fungal infection affecting the toes, during service, and his personnel records reflect his assignment to Camp Lejeune.  The Veteran was afforded a VA dermatological examination in 2011; however, at the time of the examination, the Veteran's only present foot skin disorders were calluses, which the examiner concluded were unrelated to service.  Since the time of this examination, the Veteran has been treated for onychomycosis , a fungal infection affecting the toe nails.  Accordingly, an examination is required to address whether the Veteran's fungal foot infection diagnosed during the pendency of this appeal is related to his in-service fungal foot infection, to include whether his current disorder could be linked to exposure to contaminated water at Camp Lejeune.

The 2011 VA examination also addressed the etiology of the Veteran's throat disorder, referred to as a thyroid disorder, and the examiner found that the Veteran did not have a thyroid disorder; accordingly, no etiology opinion was rendered.  However, during the Veteran's hearing, he clarified that he was seeking service connection for a disability related to his inpatient throat treatment during service, which his records reflect comprised of treatment for lymphadenopathy and drainage of an abscess on his right tonsil.  Thus, a medical inquiry is required to determine whether the Veteran has any current disability related to his in-service tonsil and lymph node disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, as VA is the Veteran's sole treatment provider, and as the records from May 2011 to July 2013 and from October 2013 to the present are not associated with the claims file, these outstanding records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from  November and December 2008 that relate to his treatment for his right ankle fracture and his treatment records May 2011 to July 2013 and from October 2013 to the present.

2.  For the two disabilities claimed as due to exposure to contaminated water at Camp Lejeune, conduct any required development in accordance with VA guidance on adjudication of claims based on potential exposure to contaminated water at Camp Lejeune.  

3.  After the development above has been completed, schedule the Veteran for a VA examination performed by an appropriate medical professional to determine the current severity of the Veteran's lumbar spine and bilateral knee disabilities and the etiology of his right ankle fracture.  The Veteran's electronic claims file should be provided to the examiner for review.

After eliciting the history of his bilateral knee symptoms from the Veteran, the examiner is to conduct a relevant clinical examination, to include ascertaining the Veteran's ranges of knee flexion and extension, including after repetitive use, and record any evidence of functional loss and any objective evidence of instability.  

After eliciting a history of the Veteran's lumbar spine symptoms, the examiner is to conduct a relevant clinical examination and describe: 

a).  Range of lumbar spine motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination;  

b).  Any objective evidence of lumbar spine-related neurological abnormalities, to include the severity of each; and

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, to include the duration of the episodes.

The examiner is also to elicit a history of the Veteran's right ankle injury and review the November and December 2008 VA treatment records for this injury.  Then, the examiner is asked to state whether it is at least as likely as not (50 percent or more probable) that the Veteran incurred his right ankle injury as a result of a fall caused by his service-connected lumbar spine disability.  The examiner must provide a complete rationale for the requested opinion.  

4.  After the development in action paragraphs one and two has been completed, schedule the Veteran for a VA examination to determine the potential relationship between the Veteran's skin disorder of the feet and service.  The Veteran's electronic claims file should be provided to the examiner for review.

After reviewing the claims file, eliciting a history of the Veteran's foot skin disorders, and conducting an appropriate clinical examination of the Veteran's feet, the examiner is to state whether it is at least as likely as not (50% or more probable) that any skin disorder observed during the examination or his onychomycosis, treated in 2013, is related to service, to include the Veteran's in-service tinea pedis or his potential exposure to contaminated water while stationed at Camp Lejeune.  

A complete rationale must be provided for the requested opinion.  

5.  After the development listed in action paragraphs one and two is complete, schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of his in-service right tonsil abscess and lymphadenopathy.  The Veteran's electronic claims file should be provided to the examiner for review.

After reviewing the claims file, eliciting a history of the Veteran's throat and lymph node disorders, and conducting a related clinical examination, the examiner is to state whether the Veteran has any current residuals of his in-service right tonsil abscess and lymphadenopathy, or whether it is at least as likely as not (50 percent or more probable) that any other disorder affecting the Veteran's throat is related to service, to include his potential exposure to contaminated water stationed at Camp Lejeune.  

A complete rationale must be provided for the requested opinion.

6.  Then, readjudicate the Veteran's increased rating claims for his lumbar spine disability and bilateral knee disability, to include consideration as to the appropriate rating that should be assigned for each service-connected knee; and his service connection claims for the residuals of a right ankle and foot injury, to include as due to the service-connected lumbar spine disability; and for a dermatological foot disorder and a throat disorder, both claimed as secondary to exposure to contaminated water at Camp Lejeune.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


